DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response dated 1/10/2022 is acknowledged.
Claims 1-3 and 5-21 were pending.
Claims 1 and 21 are amended.
Claims 8, 9, 11-15, 17, and 19-20 are canceled.
Claims 22-24 are added.
Claims 1-3, 5-7, 10, 16, 18, and 21-24, are currently pending and under examination.

Rejections Withdrawn
	Rejection of claims 1, 2, and 5 under 35 U.S.C. 103 as being unpatentable over Antonia (Journal of Clinical Oncology 2015 33:15 suppl, 7503-7503, published May 20, 2015) further in view of NCT01896999 (Clinical Trials, Brentuximab Vedotin and Nivolumab With or Without Ipilimumab in Treating Patients With Relapsed or Refractory Hodgkin Lymphoma, version published 8/26/2015) is withdrawn in view of Applicant’s amendments.
	Rejection of claims 1, 2, 3, and under 35 U.S.C. 103 as being unpatentable over Antonia (Journal of Clinical Oncology 2015 33:15 suppl, 7503-7503, published May 20, 2015) further in view of NCT01896999 (Clinical Trials, Brentuximab Vedotin and Nivolumab With or Without Ipilimumab in Treating Patients With Relapsed or Refractory Hodgkin Lymphoma, version published 8/26/2015) and
Merck (Anonymous: "FDA Approves KEYTRUDA (pembrolizumab) for the Treatment of Patients with
Metastatic Non-Small Cell Lung Cancer Whose Tumors Express PD-L1 with Disease Progression On or
After Platinum-Containing Chemotherapy | Merck Newsroom Home’, published 10/2/2015) is withdrawn in view of Applicant’s amendments.
	Rejection of claims 1, 2, 5, and 6 under 35 U.S.C. 103 as being unpatentable over Antonia (Journal of Clinical Oncology 2015 33:15 suppl, 7503-7503, published May 20, 2015) further in view of NCT01896999 (Clinical Trials, Brentuximab Vedotin and Nivolumab With or Without Ipilimumab in Treating Patients With Relapsed or Refractory Hodgkin Lymphoma, version published 8/26/2015) and
Ribas (J Trans] Med. 2012 Nov 21;10:236. doi: 10.1186/1479-5876-10-236. PMID: 23171508; PMCID:
PMC3543342., published 11/21/2012) is withdrawn in view of Applicant’s amendments.
	Rejection of claims 1, 2, 5, 7, and 16 under 35 U.S.C. 103 as being unpatentable over Antonia
(Journal of Clinical Oncology 2015 33:15 suppl, 7503-7503, published May 20, 2015) further in view of
NCT01896999 (Clinical Trials, Brentuximab Vedotin and Nivolumab With or Without Ipilimumab in
Treating Patients With Relapsed or Refractory Hodgkin Lymphoma, version published 8/26/2015) and
Korman (US 2014/0212422 A1, published 7/31/2014) is withdrawn in view of Applicant’s amendments.

Rejections Maintained/Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 10, 16, 18, and 21-24 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Antonia (Journal of Clinical Oncology 2015 33:15_suppl, 7503-7503, published May 20, 2015) further in view of NCT01896999 (Clinical Trials, Brentuximab Vedotin and Nivolumab With or Without Ipilimumab in Treating Patients With Relapsed or Refractory Hodgkin Lymphoma, version published 8/26/2015), Merck (Anonymous: "FDA Approves KEYTRUDA (pembrolizumab) for the Treatment of Patients with Metastatic Non-Small Cell Lung Cancer Whose Tumors Express PD-L1 with Disease Progression On or After Platinum-Containing Chemotherapy | Merck Newsroom Home’, published 10/2/2015), Korman (US 2014/0212422 A1, published 7/31/2014) and Zhang (Zhang: "IASLC | International Association for the Study of Lung Cancer", published 8/9/2015).
	In regards to claims 1, 2, and 5, Antonia teaches the combination of nivolumab, an antagonistic anti PD-1 antibody, with ipilimumab, a CTLA-4 antibody, for the treatment of lung cancer (Abstract).
	Antonia does not teach that that the anti PD-1 antibody is administered by infusion for less than 60 minutes, and that the anti CTLA-4 antibody is administered by infusion for less than 90 minutes.
These deficiencies are made up for by NCT01896999.
	NCT01896999 teaches patients receive ipilimumab IV over 30 minutes on day 1, and nivolumab IV over 30 minutes on day 1 in treating patients with Hodgkin lymphoma, a cancer (Arms and Interventions, Arm III; Brief Summary).
	It would have been obvious to one of ordinary skill in the arts to modify the method of Antonia to further comprising administering ipilimumab over 30 minutes, and nivolumab over 30 minutes, as taught by NCT01896999. One of ordinary skill in the arts would have been motivated to do so, as NCT01896999 already teaches an effective timing for infusion using nivolumab and ipilimumab when treating a cancer. Further, one of ordinary skill in the arts would have a reasonable expectation of success from using an art-known timing for infusion for nivolumab and ipilimumab when treating a cancer.
	In regards to claim 3, Antonia and NCT01896999 do not teach that the anti PD-1 antibody is pembrolizumab.
	This deficiency is made up for by Merck. 
	Merck describes the commercial Keytruda ie pembrolizumab which is an antagonistic anti-PD-1 antibody for the treatment of lung cancer. In the paragraph “About Keytruda”, the indications state that the infusion is administered over 30 minutes, i.e. less than 60 minutes.
	It would have been obvious to one of ordinary skill in the arts, to substitute pembrolizumab, as taught by Merck, in place of nivolumab, in the method as taught by Antonia and NCT01896999. One of ordinary skill in the arts would have been motivated to do so, with a reasonable expectation of success, as Merck teaches pembrolizumab is used to treat lung cancer.
	In regards to claim 7, Antonia, NCT01896999, and Merck, do not teach the anti-PD-1 antibody or antigen-binding portion thereof and the anti-CTLA-4 antibody or antigen-binding portion thereof are administered concurrently in separate compositions. 

	In regards to claim 16, Antonia, NCT01896999, and Merck, do not teach the anti-PD-1 antibody or antigen-binding portion thereof and the anti-CTLA-4 antibody or antigen-binding portion thereof are admixed as a single composition for concurrent administration. 
	These deficiencies are made up for by Korman.
	Korman teaches a method for treating a cancer in a subject comprising administering to the subject a combination of an anti PD-1 antibody, or an antigen-binding portion thereof, and an anti CTLA-4 antibody, or an antigen-binding portion thereof (claim 1).
	Korman teaches wherein the anti-PD-1 antibody or antigen-binding portion thereof and the anti-CTLA-4 antibody or antigen-binding portion thereof are administered concurrently in separate compositions (claim 40).
	Korman teaches wherein the anti-PD-1 antibody or antigen-binding portion thereof and the anti-CTLA-4 antibody or antigen-binding portion thereof are admixed as a single composition and administered concurrently (claim 41).
	It would have been obvious to one of ordinary skill in the arts to modify the method as taught by Antonia and NCT01896999, to further comprise administering to the subject, the anti-PD-1 antibody or antigen-binding portion thereof and the anti-CTLA-4 antibody or antigen-binding portion thereof, concurrently in separate compositions or admixed as a single composition. One of ordinary skill in the arts would have been motivated to do so, with a reasonable expectation of success, as Korman teaches an effective method of administration when treating a patient with a cancer with an anti-PD-1 antibody or antigen-binding portion thereof and an anti-CTLA-4 antibody or antigen-binding portion thereof.
	In regards to all claims, Antonia, NCT01896999, Korman, and Merck, do not teach nivolumab administered at a flat dose of about 240 mg once about every 2 weeks, 360 mg once about every 3 weeks, or at a flat dose of about 480 mg once about every 4 weeks.
	These deficiencies are made up for by Zhang.
	Zhang teaches treatment of lung cancer with a fixed dose of pembrolizumab, an anti PD-1 antibody, at 200 mg every 3 weeks. As the claims recite “about 240 mg” and “about every 2 weeks”, these limitations are met from the teachings of Zhang in the absence of a clear definition for the term “about”.
	While the references do not specifically teach the administration of the anti PD-1 antibody at specifically 240 mg every 2 weeks, because Zhang teaches treatment of lung cancer with a fixed dose of anti-PD1 antibody at 200 mg every 3 weeks, it would have prima facie obvious to one of ordinary skill at the time of invention to attempt different administration methods or regimes, including 240 mg every 2 weeks, or 480 mg every 4 weeks for the method as taught by Antonia, NCT01896999, and Merck.  One of ordinary skill in the art would find it obvious because the administration of compounds can often precede or follow the administration of another compound, as part of an optimization method. One of ordinary skill in the art would have expected the same or similar amount of success. Further, one of ordinary skill would have been motivated to optimize the dosage, as Korman teaches dosage levels of the active ingredients in the pharmaceutical compositions may be varied so as to obtain an amount of the active ingredient which is effective to achieve the desired therapeutic response for a particular patient, composition, and mode of administration, without being toxic to the patient (paragraph 0456). The selected dosage level will depend upon a variety of pharmacokinetic factors including the activity of the particular compositions of the present invention employed, or the ester, salt or amide thereof, the route of administration, the time of administration, the rate of excretion of the particular compound being employed, the duration of the treatment, other drugs, compounds and/or materials used in combination with the particular compositions employed, the age, sex, weight, condition, general health and prior medical history of the patient being treated, and like factors well known in the medical arts.
	This amounts to no more than routine optimization which would be performed by one of ordinary skill in this art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. At 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures.
	Further, it would have been obvious to one of ordinary skill in the art to use this dosage regimen for nivolumab, as well as pembrolizumab, as both nivolumab and pembrolizumab are anti PD-1 antibodies that inhibit PD-1 activity.	
Applicants Arguments
	Applicant’s argue that Zhang merely provides the plans for clinical trial that purportedly will include administering a flat dose of 200 mg of pembrolizumab. Yet Zhang provides no results. As such, a person of ordinary skill in the art would have had no reason to expect that a flat dose of 200 mg of pembrolizumab would be effective in treating a NSCLC.	Further, Zhang does not even suggest administering 240 mg, 360 mg, or 480 mg once every 2, 3, or 4 weeks, respectively, as recited by amended claim 1. Given the lack of disclosure of these higher doses and the lack of any data for even the 200 mg dose, a skilled artisan would not have had any reason to administer a flat dose of (i) about 240 mg once about every 2 weeks, (ii) about 360 mg once about every 3 weeks, or (iii) about 480 mg once about every 4 weeks of an anti-PD-1 antibody according to the method of amended claim 1 with any expectation of success.

Response to Arguments
	As discussed above, Zhang teaches treatment of lung cancer with a fixed dose of pembrolizumab, an anti PD-1 antibody, at 200 mg every 3 weeks. As the claims recite “about 240 mg” and “about every 2 weeks”, these limitations are met from the teachings of Zhang.
	Further, Merck discloses patients receiving a dosage of 2 mg/kg every 3 weeks and 10 mg/kg every two or three weeks (Merck, pages 2-3, “Data Supporting FDA Accelerated Approval in Advanced NSCLC”). Korman discloses administration of antibodies are within the range of 1-10 mg/kg, and a dosing schedule of every 4 weeks (paragraph 0453). Korman further discloses dosages of anti-PD-1 antibody (3 mg/kg, 5 mg/kg, 10 mg/kg) (paragraph 0174, 0177, 0180, 0183, 0187, 0583, 0587, 0590, 0591, 0595, 0596, 0597; Figure 27, 30A-30J; 36A-36B; 40A-40D). Based on an average of human body weight of 70 kg for examples, 2 mg/kg and 10 mg/kg is the equivalent of flat doses of 140 mg – 700 mg. Thus, as discussed above, while the references do not specifically teach the administration of the PD-1 antibody at specifically 240 mg every 2 weeks, because Zhang teaches treatment of lung cancer with a fixed dose at 200 mg every 3 weeks, it would have prima facie obvious to one of ordinary skill at the time of invention to attempt different administration methods or regimes, including 240 mg every 2 weeks, or 480 mg every 4 weeks for the method as taught by Antonia, NCT01896999, and Merck, especially as Merck and Korman teach the range of acceptable anti-PD1 antibody doses as 2 mg/kg and 10 mg/kg, which encompasses a dose of 360 and 480 every two, three or fours weeks
	Although Zhang has not reported any data or outcomes, Zhang had specifically identified a finite optimal dosage regimen of a fixed dose of pembrolizumab, an anti PD-1 antibody, at 200 mg every 3 weeks. Zhang identifies a specific dosage of 200 mg as a specific dosage point. It would have been obvious to one of ordinary skill in the art to utilize a dosage value specified by the prior art, such as the 200 mg, as taught in Zhang, and optimize the regimen. The prior art (Merck and Korman) teaches that anti-PD1 antibodies could be administered within the range of 1-10 mg/kg, and every 2-4 weeks, and therefore, it would have been obvious to modify the weight based dosage to an equivalent fixed dosage. Furthermore, the claimed fixed doses are within the identified range of optimal doses described by Merck and Korman, and therefore, one would have had a reasonable expectation of success of utilizing this dosage regimen. In view of the teachings, suggestions, and motivation of the prior art, it would have been obvious to pursue a method of administering fixed doses that would be equivalent to known  weight based dosages. It would have required no more than ordinary skill and routine experimentation to optimize the dosage and regimen, and one would have been motivated to do so to meet the specific needs of the subject being treated as standard practice in the art as taught by Korman.
	Further, it would have been obvious to one of ordinary skill in the art to use this dosage regimen in light of Korman, which is applicable to anti PD-1 antibodies in general, to optimize doses for specifically nivolumab, as well as pembrolizumab, as both nivolumab and pembrolizumab are anti PD-1 antibodies that inhibit PD-1 activity.	

Claims 1-3, 5, 6, 7, 10, 16, and 18, 21-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonia (Journal of Clinical Oncology 2015 33:15_suppl, 7503-7503, published May 20, 2015) further in view of NCT01896999 (Clinical Trials, Brentuximab Vedotin and Nivolumab With or Without Ipilimumab in Treating Patients With Relapsed or Refractory Hodgkin Lymphoma, version published 8/26/2015), Merck (Anonymous: "FDA Approves KEYTRUDA (pembrolizumab) for the Treatment of Patients with Metastatic Non-Small Cell Lung Cancer Whose Tumors Express PD-L1 with Disease Progression On or After Platinum-Containing Chemotherapy | Merck Newsroom Home’, published 10/2/2015), Korman (US 2014/0212422 A1, published 7/31/2014), Zhang (Zhang: "IASLC | International Association for the Study of Lung Cancer", published 8/9/2015) and Ribas (J Transl Med. 2012 Nov 21;10:236. doi: 10.1186/1479-5876-10-236. PMID: 23171508; PMCID: PMC3543342., published 11/21/2012).
	In regards to claims 1-3, 5, 7, 10, 16, and 18, 21-24, the teachings to Antonia, NCT01896999, Merck, Korman, and Zhang are discussed supra.
	Antonia, NCT01896999, Merck, Korman, and Zhang do not teach that the anti CTLA-4 antibody is tremelimumab.
	This deficiency is made up for by Ribas. 
Ribas teaches tremelimumab induces durable tumor regressions, sometimes lasting beyond 5 years, in approximately 10% of patients with metastatic melanoma, a cancer (Page 1, Background, Column 2, last paragraph).
	Ribas further teaches the one-hour infusion safety and tolerability profile of tremelimumab was consistent with that observed to date in other studies with longer infusion times of this antibody and that the one-hour infusion of tremelimumab is suitable for further clinical testing. The use of a shorter infusion is of importance to patient convenience (Page 6, Column 1, first/last paragraph).	
	It would have been obvious to one of ordinary skill in the arts, to substitute tremelimumab, as taught by Ribas, in place of ipilimumab, in the method as taught by Antonia, NCT01896999, Merck, Korman, and Zhang. One of ordinary skill in the arts would have been motivated to do so, with a reasonable expectation of success, as Ribas teaches tremelimumab is an anti CTLA-4 antibody used to treat cancer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 10, and 16, 18, and 21-24 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11072657 in view of NCT01896999 (Clinical Trials, Brentuximab Vedotin and Nivolumab With or Without Ipilimumab in Treating Patients With Relapsed or Refractory Hodgkin Lymphoma, version published 8/26/2015), Merck (Anonymous: "FDA Approves KEYTRUDA (pembrolizumab) for the Treatment of Patients with Metastatic Non-Small Cell Lung Cancer Whose Tumors Express PD-L1 with Disease Progression On or After Platinum-Containing Chemotherapy | Merck Newsroom Home’, published 10/2/2015), Ribas (J Transl Med. 2012 Nov 21;10:236. doi: 10.1186/1479-5876-10-236. PMID: 23171508; PMCID: PMC3543342., published 11/21/2012) and Zhang (Zhang: "IASLC | International Association for the Study of Lung Cancer", published 8/9/2015). 

Claims 1-3, 5-7, 10, and 16, 18, and 21-24 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9856320 in view of NCT01896999 (Clinical Trials, Brentuximab Vedotin and Nivolumab With or Without Ipilimumab in Treating Patients With Relapsed or Refractory Hodgkin Lymphoma, version published 8/26/2015), Merck (Anonymous: "FDA Approves KEYTRUDA (pembrolizumab) for the Treatment of Patients with Metastatic Non-Small Cell Lung Cancer Whose Tumors Express PD-L1 with Disease Progression On or After Platinum-Containing Chemotherapy | Merck Newsroom Home’, published 10/2/2015), Ribas (J Transl Med. 2012 Nov 21;10:236. doi: 10.1186/1479-5876-10-236. PMID: 23171508; PMCID: PMC3543342., published 11/21/2012), Korman (US 2014/0212422 A1, published 7/31/2014), and Zhang (Zhang: "IASLC | International Association for the Study of Lung Cancer", published 8/9/2015). 
	
Applicants Arguments against Double Patenting Rejection
	Applicant’s argue that a skilled artisan would not have had any reason to administer a flat dose of (i) about 240 mg once about every 2 weeks, (ii) about 360 mg once about every 3 weeks, or (iii) about 480 mg once about every 4 weeks of an anti-PD-1 antibody according to the method of amended claim 1 with any expectation of success.
Response to Arguments
	See “Response to Arguments” above for rejections under 35 U.S.C. § 103

Claims 1-3, 5-7, 10, and 16, 18, and 21-24 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, and 11-20 of copending Application No. 17044163 (US PGPUB 20210032344) in view of NCT01896999 (Clinical Trials, Brentuximab Vedotin and Nivolumab With or Without Ipilimumab in Treating Patients With Relapsed or Refractory Hodgkin Lymphoma, version published 8/26/2015), Merck (Anonymous: "FDA Approves KEYTRUDA (pembrolizumab) for the Treatment of Patients with Metastatic Non-Small Cell Lung Cancer Whose Tumors Express PD-L1 with Disease Progression On or After Platinum-Containing Chemotherapy | Merck Newsroom Home’, published 10/2/2015), Ribas (J Transl Med. 2012 Nov 21;10:236. doi: 10.1186/1479-5876-10-236. PMID: 23171508; PMCID: PMC3543342., published 11/21/2012), and Korman (US 2014/0212422 A1, published 7/31/2014).
	The response states that applicant requests provisional double patenting rejections of the copending application be held in abeyance until notification of allowable subject matter in the present application.
The rejection is maintained for the reasons of record.

Claims 1-3, 5-7, 10, and 16, 18, and 21-24 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16306383 (US PGPUB 20190292260) in view of NCT01896999 (Clinical Trials, Brentuximab Vedotin and Nivolumab With or Without Ipilimumab in Treating Patients With Relapsed or Refractory Hodgkin Lymphoma, version published 8/26/2015), and Korman (US 2014/0212422 A1, published 7/31/2014).
	The response states that applicant requests provisional double patenting rejections of the copending application be held in abeyance until notification of allowable subject matter in the present application.
	The rejection is maintained for the reasons of record.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643 


/HONG SANG/Primary Examiner, Art Unit 1643